 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY C. BONTEMPS,                                No. 1:16-cv-01854-DAD-EPG (PC)
12                        Plaintiff,
13             v.                                        ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DENY
14   D. HICKS,                                           PLAINTIFF’S REQUEST TO PROCEED IN
                                                         FORMA PAUPERIS
15                        Defendants.
                                                         (Doc. No. 20)
16

17

18             Plaintiff, Gregory C. Bontemps, is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21             On April 25, 2018, the assigned magistrate judge filed findings and recommendations,

22   recommending that plaintiff’s motion to proceed in forma pauperis in this action be denied

23   because he had suffered at least three prior strike dismissals and did not qualify under 28 U.S.C. §

24   1915(g)’s imminent danger exception. (Doc. No. 20.) The findings and recommendations were

25   served on plaintiff and contained notice that objections thereto were due within twenty-one days.

26   (Id. at 9.) To date, plaintiff has not filed objections, and the time in which to do so has now

27   passed.

28   /////
                                                         1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly:

 5          1. The April 23, 2018 findings and recommendations (Doc. No. 20) are adopted in full;

 6          2. Within thirty days from the date of service of this order, plaintiff is required to pay in

 7               full the $400.00 filing fee for this action; and

 8          3. Plaintiff’s failure to pay the required filing fee as ordered will result in the dismissal of

 9               this action.

10   IT IS SO ORDERED.
11
        Dated:      October 22, 2018
12                                                          UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
